DETAILED ACTION
Claims 1-3, 5-6, 8-19, and 21 are presented for examination, wherein claim 1 is currently amended; claims 9-19 are withdrawn, wherein the examiner respectfully confirms the status of claims 9-19 as withdrawn. Claims 4, 7, and 20 are cancelled.
The objection to claim 1 is withdrawn as a result of the amendment to said claim.
The 35 U.S.C. § 112(b) rejection of claims 1-3, 5-6, 8, and 20-21 is withdrawn as a result of the amendments to claim 1, from which the other claims depend, and cancellation of claim 20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).
Regarding previously amended independent claim 1, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector (e.g. ¶¶ 0001, 16-17, and 22-24), reading on “undercoat layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, 
wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to a surface of said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), wherein:
(1)	said binding layer comprising said carbon nanotubes (e.g. supra), reading on previously added limitation “An undercoat layer … comprising … an electrically conductive material;”
(2)	said binding layer comprising said dispersant (e.g. supra), reading on previously added limitation “An undercoat layer … comprising … a dispersant” (subject matter of former claim 7); and,
(3)	regarding the newly added limitation “polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,” said binding layer may further incorporate a binder, such as carboxymethyl cellulose, polyacrylic acid, polyvinyl alcohol, polystyrene (e.g. ¶¶ 0090-93), reading on the limitation “An undercoat layer … comprising … polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,”
wherein said binding layer is preferably 0.05 to 10 μm thick (e.g. ¶0106), overlapping and reading on the previously amended limitation “the undercoat layer has a thickness of from 1 to 200 nm,” MPEP § 2144.05(I),
alternatively, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II),
wherein said binding layer is formed from a dispersion applied to a surface of said current-collecting substrate by e.g. inkjet, spray coating, or casting, said binding layer and said composite current collector including said current-collecting substrate, which may be a copper foil or aluminum foil, wherein said composite current collector is for use in secondary batteries such as lithium ion secondary batteries (e.g. supra plus e.g. ¶¶ 0006, 15, 185, 192, 195, 200-201, 205-206, 209, 213-214, 217, 222, 229, and 241), reading on the newly amended limitation “the undercoat layer is suitable for being on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,”
alternatively, said anchor layer is capable of being “… formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” severably reading on said limitations.
alternatively, the limitations “in an undercoat foil” and “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer” are severably outside of the scope of the claimed invention.

Shibano teaches said current collecting base may be said copper foil or said aluminum foil (e.g. supra), reading on the newly amended limitation “which foil is suitable for fabricating an electrode assembly,” said aluminum foil current collecting base is capable of “used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed,” 
alternatively, the newly amended limitation “… which foil is suitable for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” is outside of the scope of the invention as claimed.
Regarding previously amended claims 2-3, Shibano teaches the binding layer of claim 1, wherein its thickness is preferably 0.05 to 10 μm (e.g. supra), reading on previously amended limitations “the thickness of the undercoat layer is from 1 to 140 nm” (claim 2) and “the thickness of the undercoat layer is from 30 to 80 nm” (claim 3), e.g. MPEP § 2144.05(I).
In the alternative, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer (e.g. supra), so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claims 5 and 8 plus previously amended claim 6, Shibano teaches the binding layer of claim 1, wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), reading on “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic graphite, titanium oxide, ITO, ruthenium oxide, aluminum and nickel” (claim 5); previously amended limitation “the conductive material comprises carbon nanotubes” (claim 6); and, “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer” (claim 8).
Regarding previously added claim 21, Shibano teaches the binding layer of claim 1, wherein said binding layer comprising said carbon nanotubes (e.g. supra), wherein said carbon nanotubes may be single cylindrically rolled graphene sheet (“SWCNT”), double-walled CNTs composed of two concentrically rolled graphene sheets (“DWCNT”), multi-walled CNTs composed of a plurality of concentrically rolled graphite sheets (“MWCNT”), or a plurality thereof (e.g. ¶0073), reading on “the conductive material comprises at least one carbon nanotube selected from the group consisting of single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT).”
    
        
            
                                
            
        
    

Claims 1-3, 5-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2013/073906) in view of Shibano et al (US 2015/0228982).
Regarding newly amended independent claim 1, Takano teaches a positive electrode for a non-aqueous electrolyte secondary battery, said positive electrode (e.g. item 1) including a current collecting base material (e.g. item 10), an anchor layer (e.g. item 12) provided on said current collecting base material, and a positive electrode active material layer (e.g. item 14) provided on said anchor layer (e.g. ¶0014 plus e.g. Figure 1), reading on “undercoat layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, wherein:
Takano teaches said anchor layer improves conduction between said current collecting base material and said positive electrode active material layer, resulting in improved charge-discharge characteristics and large current conduction, wherein said anchor layer contains a conductive material that secures the conductivity of the current collecting base material, smoothly transferring electrons to the positive electrode active material, while preventing a chemical reaction during charging and discharging;
(1)	said anchor layer may be a layer of (1a) conductive carbon fiber material and (1b) fluorine-containing polymer material, wherein said carbon fiber-based conductive material may be carbon nanotubes and carbon nanofibers (e.g. ¶¶ 0016 and 23), reading on previously added limitation “An undercoat layer … comprising … an electrically conductive material” (emphasis added), noting the transition phrase for the claimed invention is open, i.e. “comprising;” and,
(3)	regarding the newly added limitation “polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,” Takano teaches said anchor layer may further incorporate a polymer thickener, such as carboxymethyl cellulose (CMC), polyethylene glycol, or a mixture of both (e.g. ¶0044), reading on the scope of the limitation “An undercoat layer … comprising … polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,”
wherein said anchor layer may have a thickness of preferably 1 mm or less, and particularly preferably 200 nm or less from the viewpoint of conductivity (e.g. ¶¶ 0020-22 and 25), reading on the previously amended limitation “the undercoat layer has a thickness of from 1 to 200 nm,” MPEP § 2144.05(I),
alternatively, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range, e.g. MPEP § 2144.05(II),
wherein said anchor layer is applied as an ink to coat a surface of said current collecting base layer, wherein said current collecting base may be a foil, such as an aluminum foil, for use as said positive electrode in said non-aqueous electrolyte secondary battery (e.g. supra plus e.g. ¶¶ 0015, 24, 39, 43, and 45-47), reading on the newly amended limitation “the undercoat layer is suitable for being formed on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,”
alternatively, said anchor layer is capable of being “… formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” severably reading on said limitations.
alternatively, the limitations “in an undercoat foil” and “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer” are severably outside of the scope of the claimed invention.

Takano teaches said current collecting base may be said aluminum foil (e.g. supra), reading on the newly amended limitation “which foil is suitable for fabricating an electrode assembly,” said aluminum foil current collecting base is capable of “used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed,” 
alternatively, the newly amended limitation “… which foil is suitable for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” is outside of the scope of the invention as claimed.

(2)	Regarding the previously added limitation incorporating the subject matter of former claim 7 wherein “An undercoat layer … comprising … a dispersant,” Takano teaches the anchor layer, wherein said anchor layer applied onto said current collecting base material as an ink in which said conductive material is dispersed in a solvent, coated onto said current collecting base material, and dried to remove said solvent, wherein carbon nanotubes are particularly preferable in view of its conductivity and dispersibility (e.g. ¶¶ 0019, 23-24, 26, 40-53, 72, and 77), but does not expressly teach said previously added limitation.
However, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector; wherein said binding layer is applied as a dispersion of carbon nanotubes to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said binding layer has improved uniformity and adhesive ability by using a dispersant with highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43).
As a result, it would have been obvious to use the dispersant of Shibano in the ink of Takano in order to ensure the conductive material in said anchor layer is uniformly dispersed in the ink and further to improve the adhesive ability of said anchor layer, reading on said previously added limitation.
Regarding previously amended claims 2-3, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches its thickness may be 1 mm or less, 200 nm or less, and 100 nm or less (e.g. supra), reading on the previously amended limitations “the thickness of the undercoat layer is from 1 to 140 nm” (claim 2) and “the thickness of the undercoat layer is from 30 to 80 nm” (claim 3), e.g. MPEP § 2144.05(I).
In the alternative, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode (e.g. supra), so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claim 5 and previously amended 6, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may be formed of a layer of conductive carbon nanotube material and fluorine-containing polymer material (e.g. supra), reading on “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic graphite, titanium oxide, ITO, ruthenium oxide, aluminum and nickel” (claim 5) and previously amended limitation “the conductive material comprises carbon nanotubes” (claim 6).
Regarding claim 8, Takano as modified teaches the anchor layer of claim 1, wherein said anchor layer includes said dispersant with highly-branched polymers containing triarylamine structures as branch points, reading on “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer.”
Regarding previously added claim 21, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may incorporate said carbon nanotubes as said carbon fiber-based conductive material (e.g. supra), wherein an example of said carbon nanotubes is VGCF-H, manufactured by Showa Denko Co, Ltd (e.g. ¶0078), which is a single-wall carbon nanotube, reading on “the conductive material comprises at least one carbon nanotube selected from the group consisting of single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT),”
alternatively, said nanotube would have a number of walls of one of “single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT).”
Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive.
First, the applicants allege Takano does not teach the invention of newly amended claim 1, since the polymer “consists of” “at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,” and therefore the fluoropolymer does not satisfy the newly added limitation (Remarks, 6:3-9:1).
In response, the examiner respectfully notes the argument is not commensurate with the scope of the claims as claimed.
Here, Takano teaches that in addition to the fluoropolymer, that said anchor layer may further incorporate a polymer thickener, such as carboxymethyl cellulose (CMC), polyethylene glycol, or a mixture of both (e.g. supra).
Further, as noted supra, the transition phrase is an open transition phrase in “An undercoat layer for an energy storage device comprising” (emphasis added), allowing for the presence of a fluoropolymer in addition to said polymer thickener.
Second, the applicants allege Shiban does not cure alleged deficiencies of Takano (Remarks, at 9:2).
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. While not within the scope of the claims as claimed, the examiner respectfully notes ultrasonic welding of electrodes and connectors is well known in the art, see e.g. Kajitani et al (US 2014/0079984) and Kawakami et al (US 2015/0099178).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723